Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 1 of 15 PageID #: 22496




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


  INGEVITY CORPORATION, INGEVITY
  SOUTH CAROLINA, LLC,

                                 Plaintiffs;
                                                   Civil Action No. 18-cv-1391-RGA
                  v.

  BASF CORPORATION,

                                 Defendant.


                                    MEMORANDUM OPINION

 Karen E. Keller, Jeffrey T. Castellano, SHAW KELLER LLP, Wilmington, DE; Brian M.
 Buroker, GIBSON, DUNN & CRUTCHER LLP, Washington, DC; Eric T. Syu, Frank P. Coté,
 GIBSON, DUNN & CRUTCHER LLP, Irvine, CA; Stuart Rosenberg, GIBSON, DUNN &
 CRUTCHER LLP, Palo Alto, CA.

 Attorneys for Plaintiffs.

 Rodger D. Smith II, Anthony D. Raucci, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
 Wilmington, DE; Angela C. Tarasi, Brian Eutermoser, Mikaela Stone, KING & SPALDING LLP,
 Denver, CO; Bobby R. Burchfield, Christopher C. Yook, Norm A. Armstrong, KING &
 SPALDING LLP, Washington, DC; James P. Brogan, Thomas J. Friel, Jr., KING & SPALDING
 LLP, Palo Alto, CA.

 Attorneys for Defendant.




 November 17, 2020
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 2 of 15 PageID #: 22497




 /s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

          Before the Court are Defendant’s Motion for Summary Judgment (D.I. 289) and

 Plaintiffs’ Motion for Summary Judgment (D.I. 291). The motions are fully briefed. (D.I. 290,

 293, 305, 309, 317, 320). I heard oral argument on October 26, 2020. (D.I. 417).

     I.      BACKGROUND

          Plaintiffs Ingevity Corporation and Ingevity South Carolina, LLC filed suit against

 Defendant BASF Corporation asserting infringement of U.S. Patent No. RE38,844 (“the ʼ844

 patent”). (D.I. 1 at 5-8). The ʼ844 patent discloses a “method for sharply reducing diurnal

 breathing loss emissions from automotive evaporative emissions control systems by providing

 multiple layers, or stages, of adsorbents.” (D.I. 1, Exh. A at 2 of 13). Specifically, the ʼ844 patent

 claims “[a] method for reducing fuel vapor emissions in automotive evaporative emissions

 control systems,” which requires contacting the fuel vapor with an initial adsorbent volume

 having an incremental adsorption capacity (“IAC”) of greater than 35 g n-butane/L and at least

 one subsequent adsorbent volume with an IAC less than 35 g n-butane/L. (Id. at 11 of 13).

          Plaintiffs claim that Defendant is manufacturing, testing, and marketing a new generation

 of Defendant’s product EvapTrap XC, which is a “bleed trap that can be used as part of, or in

 conjunction with, a fuel vapor canister.” (D.I. 1 at 4). Plaintiffs allege that Defendant and its

 customers and vendors have “performed and are currently performing testing for the New

 EvapTrap XC in conjunction with a fuel vapor canister.” (Id.). Plaintiffs claim that Defendant

 has infringed claims 1, 4, 11, 18, 19, 24, 43, and 48 of the ʼ844 patent by conducting this testing.

 (Id. at 5-6; see D.I. 406-1 at 27 of 36).




                                                   1
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 3 of 15 PageID #: 22498




        Defendant filed a motion for summary judgment and to exclude the opinions of

 Plaintiffs’ damages expert. (D.I. 289). Defendant argues for summary judgment on invalidity for

 indefiniteness, invalidity for lack of written description and failure to enable the invention,

 invalidity as a third party, Delphi Technologies, was a prior inventor of the invention, and that

 the patent is unenforceable due to patent misuse. (D.I. 290 at 11, 15, 24). Defendant further

 asserts that the opinions of Plaintiffs’ damages expert should be excluded for being unreliable

 and moves for summary judgment of no damages. (Id. at 31).

        Plaintiffs also moved for summary judgment. (D.I. 291). Plaintiffs contend that they are

 entitled to summary judgment on Defendant’s equitable defenses (patent misuse, unclean hands,

 waiver, implied waiver, and equitable estoppel) and its enablement defense. (D.I. 293). Plaintiffs

 further argue for summary judgment that EvapTrap XC is not a staple article of commerce. (Id.

 at 29-31). Lastly, Plaintiffs move to exclude the testimony of two of Defendant’s expert

 witnesses, one for unreliability and the other under Daubert. (Id. at 31, 34-35).

        At oral argument, I denied both parties’ summary judgment motions on enablement and

 written description. (D.I. 417 at 79: 7-11). I also denied Defendant’s motion for summary

 judgment on indefiniteness. (Id. at 79-80). After oral argument, I denied Plaintiffs’ Daubert

 motions to exclude Defendant’s expert witnesses’ testimony. (D.I. 410). Still pending are

 Defendant’s motion for summary judgment due to prior invention, both parties’ motions

 regarding patent misuse, Plaintiffs’ motion for summary judgment that EvapTrap XC is not a

 staple article of commerce, and Defendant’s motion to exclude the opinion of Plaintiffs’ expert

 witness on damages.




                                                   2
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 4 of 15 PageID #: 22499




    II.      LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

 disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

 330 (1986). Material facts are those “that could affect the outcome” of the proceeding, and “a

 dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

 to return a verdict for the nonmoving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

 2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

 moving party may be discharged by pointing out to the district court that there is an absence of

 evidence supporting the non-moving party’s case. Celotex, 477 U.S. at 323.

          The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

 for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986);

 Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460–61 (3d Cir. 1989). A non-moving

 party asserting that a fact is genuinely disputed must support such an assertion by: “(A) citing to

 particular parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

 other materials; or (B) showing that the materials cited [by the opposing party] do not establish

 the absence . . . of a genuine dispute . . . .” FED. R. CIV. P. 56(c)(1). If the non-moving party

 fails to make a sufficient showing on an essential element of its case with respect to which it has

 the burden of proof, the moving party is entitled to judgment as a matter of law. See Celotex

 Corp., 477 U.S. at 322.



                                                   3
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 5 of 15 PageID #: 22500




            When determining whether a genuine issue of material fact exists, the court must view

 the evidence in the light most favorable to the non-moving party and draw all reasonable

 inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter,

 476 F.3d 180, 184 (3d Cir. 2007).

     III.      PATENT INVALIDITY DUE TO PRIOR INVENTION

            Under 35 U.S.C § 102(g) 1, a patent is invalid where another inventor had previously

 made the invention and did not abandon, suppress, or conceal it. 35 U.S.C. § 102(g). Section

 102(g) “ensure[s] that a patent is awarded only to the ‘first’ inventor in law.” Apotex USA, Inc. v.

 Merck & Co., 254 F.3d 1031, 1035 (Fed. Cir. 2001). A patent challenger can establish prior

 invention by showing that “(1) it reduced its invention to practice first. . . or (2) it was the first

 party to conceive of the invention and then exercised reasonable diligence in reducing that

 invention to practice.” Mycogen Plant Sci. v. Monsanto Co., 243 F.3d 1316, 1332 (Fed. Cir.

 2001). Priority is a question of law that is based on underlying factual findings. Cooper v.

 Goldfarb, 154 F.3d 1321, 1327 (Fed. Cir. 1998). Proof of prior invention must be shown by clear

 and convincing evidence. Price v. Symsek, 988 F.2d 1187, 1190 (Fed. Cir. 1993).

            Defendant argues that the ʼ844 patent is invalid because Delphi Technologies made the

 invention prior to Plaintiffs. (D.I. 290 at 15). Defendant asserts that there is no genuine dispute

 that the Delphi inventors were (1) the first to reduce the invention to practice and (2) the first to

 conceive of the invention and that they exercised diligence in reducing it to practice. (Id.).

 Defendant contends that the Delphi inventors conceived of, made, and tested a prototype of the




 1
  As the ʼ844 patent was filed before March 16, 2013, the pre-America Invents Act (“AIA”)
 version of 35 U.S.C. § 102 applies.
                                                4
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 6 of 15 PageID #: 22501




 invention, the “Delphi Scrubber,” between October 1999 and January 2000, prior to Plaintiffs’

 conception in August 2001. (Id.).

        Plaintiffs contend that the Delphi inventors did not conceive of or appreciate the

 invention disclosed by the ʼ844 patent. (D.I. 309 at 15). Plaintiffs argue that since the Delphi

 inventors did not understand IAC, they could not have appreciated or conceived of the claimed

 requirement of a subsequent adsorbent volume with an IAC less than 35 g/L. (Id.). Plaintiffs

 assert that there is a factual dispute as to who conceived of the idea to use a honeycomb scrubber

 to reduce bleed emissions and when this idea was conceived. (Id. at 15-16).

                      A. The Delphi Inventors Reduced the Claims of the ʼ844 Patent to
                      Practice Before Plaintiffs.

        To demonstrate an actual reduction to practice, the inventor must show that “(1) he

 constructed an embodiment or performed a process that met all the limitations of the interference

 count; and (2) he determined that the invention would work for its intended purpose.” Mycogen

 Plant Sci., 243 F.3d at 1332 (quoting Cooper, 154 F.3d at 1327).

        Defendant argues that the Delphi inventors reduced the claims of the ʼ844 patent to

 practice first in the form of the Delphi Scrubber. (D.I. 290 at 15). Defendant contends that Tom

 Meiller, a Delphi senior design engineer, “had the idea to use an activated carbon honeycomb in

 his pup canister system to capture bleed emissions” during a meeting with Westvaco (Plaintiffs’

 predecessor) on October 18-19, 1998. (Id. at 16). Defendant then describes the Delphi inventors’

 process of creating a prototype, testing it in fuel canisters, and finding that it worked to reduce

 bleed emissions. (Id. at 15-20). Defendant asserts that the Delphi inventors’ testimony and

 Delphi’s Record of Invention (“RoI”) show that Delphi had constructed the Delphi Scrubber and

 established that it worked to reduce bleed emissions by January 10, 2000. (Id. at 20). Defendant


                                                   5
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 7 of 15 PageID #: 22502




 argues that the claims of the ʼ844 patent were reduced to practice on that date, which precedes

 Plaintiffs’ asserted date of conception of August 2001. (Id. at 15, 20).

           Plaintiffs, meanwhile, contend that the Delphi inventors did not reduce the claims of the

 ʼ844 patent to practice first, as the Delphi inventors did not appreciate the IAC or adsorptive

 qualities of the honeycomb. (D.I. 309 at 17-21). Therefore, in Plaintiffs’ view, the Delphi

 inventors did not appreciate the subject matter claimed by the ʼ844 patent, so the Delphi

 inventors did not reduce the ʼ844 patent to practice. (Id.).

           To show reduction to practice, Defendant must first establish that Delphi constructed a

 prototype that met all the limitations of the ʼ844 patent. See Mycogen Plant Sci., 243 F.3d at

 1332. Defendant argues that the Delphi Scrubber met the limitations of the ʼ844 patent, as it had

 both an initial adsorbent volume having an IAC at 25˚C of greater than 35 g n-butane/L and at

 least one subsequent adsorbent volume having an IAC of less than 35 g n-butane/L. (D.I. 290 at

 20-21). Plaintiffs did not dispute this in their briefing. At oral argument, Plaintiffs agreed that the

 Delphi Scrubber had all the elements and limitations of the ʼ844 patent. (D.I. 417 at 43-44).

           Therefore, there is no genuine dispute of fact that the Delphi Scrubber met the limitations

 of the asserted ʼ844 patent claims. The Delphi inventors used BAX 1100 or BAX 1500 carbon as

 the initial adsorbent in the Delphi Scrubber. (D.I. 292-3, Exh. 36 at 6, 9 of 298; D.I. 292-1, Exh.

 7 at 114 of 256). The IAC of BAX 1100 is 52 g/L and the IAC of BAX 1500 is 80 g/L. (D.I. 1,

 Exh. A at 10 of 13; D.I. 292-1, Exh. 7 at 114-15 of 256). Regardless of which carbon was used,

 the IAC of the initial adsorbent volume was greater than 35 g n-butane/L, as claimed by the ʼ844

 patent.

           The subsequent adsorbent volume in the Delphi Scrubber also met the limitations of the

 ʼ844 patent. During her September 4, 2019 deposition, Susan LaBine, one of the inventors of the

                                                    6
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 8 of 15 PageID #: 22503




 Delphi Scrubber, opened the original scrubber, removed six honeycombs, and gave one to both

 Defendant and Plaintiffs for testing. (D.I. 292-3, Exh. 45 at 110 of 298). Defendant’s honeycomb

 was tested by an independent laboratory and Defendant’s expert calculated the honeycomb’s

 estimated IAC based on that testing. (Id. at 110-17 of 298). The testing and subsequent

 calculations show that the IAC of the honeycomb used in the Delphi Scrubber is within the range

 from 14 to 17 g/L. (Id. at 116-17 of 298). This range is under the 35 g/L threshold claimed by the

 ʼ844 patent. (Id.; D.I. 1, Exh. A at 11 of 13). Therefore, it is undisputed that the Delphi Scrubber

 met the limitations of the ʼ844 patent.

        Defendant must then show that there is no genuine issue of material fact that the Delphi

 inventors determined that the Delphi Scrubber would work for its intended purpose. See

 Mycogen Plant Sci., 243 F.3d at 1332. Reduction to practice only occurs when the inventor

 determines “that the invention will work for its intended purpose.” Estee Lauder Inc. v. L’Oreal,

 S.A., 129 F.3d 588, 593 (Fed. Cir. 1997); see also Scott v. Finney, 34 F.3d 1058, 1063 (Fed. Cir.

 1994) (“Reduction to practice… require[s]… only a reasonable showing that the invention will

 work to overcome the problem that it addresses.”). It is well-established that “conception and

 reduction to practice cannot be established nunc pro tunc. There must be contemporaneous

 recognition and appreciation of the invention represented by the counts.” Breen v. Henshaw, 472

 F.2d 1398, 1401 (C.C.P.A. 1973). When testing is required to establish utility, “there must be

 recognition and appreciation that the tests were successful for reduction to practice to occur.”

 Estee Lauder, 129 F.3d at 594-95.

        However, an “inventor need not understand precisely why his invention works in order to

 achieve an actual reduction to practice.” Parker v. Frilette, 462 F.2d 544, 547 (C.C.P.A. 1972).

 In fact, the “prior inventor need not know everything about how or why its invention worked.

                                                  7
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 9 of 15 PageID #: 22504




 Nor must it conceive of its invention using the same words as the patentee would later use to

 claim it.” Teva Pharm. Indus. Ltd. v. AstraZeneca Pharm. LP, 661 F.3d 1378, 1384 (Fed. Cir.

 2011). A prior inventor is not required to “establish that he recognized the invention in the same

 terms as those recited in the count. The invention is not the language of the count but the subject

 matter thereby defined.” Dow Chem. Co. v. Astro-Valcour, Inc., 267 F.3d 1334, 1341 (Fed. Cir.

 2001) (quoting Silvestri v. Grant, 496 F.2d 593, 599 (C.C.P.A. 1974)). “The claimed subject

 matter is not presumed to change as a function of how one elects to measure it.” Teva Pharm.

 Indus., 661 F.3d at 1383 (quoting In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011)).

         Defendant contends that the Delphi inventors appreciated that the Delphi Scrubber

 worked to reduce bleed emissions, the intended purpose of the invention, even though the Delphi

 inventors did not use IAC in describing their invention. (D.I. 290 at 21-22). Defendant argues

 that the Delphi inventors knew the scrubber’s butane working capacity (“BWC”), that the low

 flow restriction and greater scrubbing efficacy were novel and important features of the

 invention, and that the use of the Scrubber was to reduce bleed emissions. (Id.).

         In opposition, Plaintiffs argue that Delphi did not actually reduce the ʼ844 patent claims

 to practice, as the Delphi inventors did not appreciate the claimed invention. (D.I. 309 at 19).

 Plaintiffs argue that the Delphi inventors needed to appreciate having a subsequent adsorption

 volume with an IAC of less than 35 g/L in order to appreciate the invention of the ʼ844 patent.

 (Id. at 20-21).

         The parties’ dispute centers on whether Delphi needed to know the IAC of the carbon

 honeycomb in order to appreciate the invention. The Federal Circuit answered a similar question

 in Teva Pharmaceuticals. See Teva Pharm. Indus., 661 F.3d at 1382. There, AstraZeneca created

 a stable drug, but did not know which component of the drug had the stabilizing effect. Id. at

                                                  8
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 10 of 15 PageID #: 22505




 1381. The patentee, Teva, argued that without this knowledge, AstraZeneca could not have

 appreciated its invention. Id. at 1381-82. The Federal Circuit determined that AstraZeneca did

 not need to understand which component stabilized its drug in order to win a priority dispute. Id.

 at 1382. The Court held that AstraZeneca needed to “appreciate that the compound it asserted as

 its invention was stable and what the components were.” Id. at 1385. AstraZeneca, however, “did

 not need to appreciate which component was responsible for its stabilization.” Id. As

 AstraZeneca knew that the drug was stable and what its components were, that was sufficient to

 show appreciation. Id. The Federal Circuit also noted, “when AstraZeneca made the claimed

 invention first, it did so not by accident and knew what it had made.” Id.

         In Dow Chemical, the Federal Circuit found undisputed, clear and convincing evidence

 that the inventors, employees at Astro-Valcour, had appreciated that they had made isobutane-

 blown foam. Dow Chem. Co., 267 F.3d at 1341. The Court determined that the inventors were

 aware that the foam was made with an isobutane blowing agent and a stability control agent, that

 the witnesses at the time of testing and production were “surprised” and “elated” at the making

 of the foam, and that the company purchased a license to the patent after the successful testing.

 Id. This evidence led the Court to conclude that the inventors had sufficiently appreciated their

 invention. Id. The Federal Circuit noted that the purchase of a license to the patent eleven days

 after the first test is evidence of Astro-Valcour’s “confidence that its invention would work for

 its intended purpose.” Id. The Court found that the inventors “clearly recognized and appreciated

 the existence of its new process and product.” Id.

        Similarly, in Mycogen Plant Science, the Federal Circuit noted that while the evidence of

 appreciation of each specific claim limitation was not extensive, it was legally satisfactory, in

 light of the “extensive evidence” that the inventor “performed a process that met all of the

                                                  9
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 11 of 15 PageID #: 22506




 limitations of the claims and that the resulting product was successfully tested and appreciated to

 work for its intended purpose.” Mycogen Plant Sci., 243 F.3d at 1337.

        In this case, the Delphi inventors knew that the intended purpose of the Delphi Scrubber

 was to reduce bleed emissions and knew that the invention achieved that purpose. They did not

 create the claimed invention “by accident and knew what [they] had made.” Teva Pharm. Indus.,

 661 F.3d at 1385. Evidence in the record shows that there is no genuine dispute that the Delphi

 inventors knew the Delphi Scrubber worked for its intended purpose.

        The Delphi inventors submitted the RoI to the Delphi Review Board for an initial

 evaluation of the Delphi Scrubber. (D.I. 292-3, Exh. 38 at 30 of 298). In the RoI, the invention is

 titled “Hydrocarbon Bleed Emission Scrubber with Low Restriction” and lists Thomas Meiller,

 Charles Covert, and Susan LaBine as the inventors. (Id. at 30-31 of 298). The RoI states that the

 invention was first thought of at a “10-18-99 at meeting with Westvaco.” (Id. at 32 of 298). The

 inventors signed and dated the RoI on January 10, 2000. (Id. at 34 of 298).

        In addition to the RoI, Delphi submitted a provisional patent application on March 29,

 2000. (D.I. 292-3, Exh. 41 at 58-71 of 298). The provisional patent application states that “the

 invention relates to an evaporative emission control system employing a hydrocarbon scrubber

 device utilizing a honeycomb shaped adso[r]ptive media.” (Id. at 61 of 298). The claimed

 invention is summarized, “The honeycomb sorbent media hydrocarbon scrubber device

 described herein, when used in conjunction with a well-designed main canister, will enable the

 canister’s bleed emissions to be reduced….” (Id. at 62 of 298).

        Delphi filed a patent application on October 26, 2000. (D.I. 292-3, Exh. 42 at 73 of 298).

 The application issued as U.S. Patent No. 6,896,852, titled “Hydrocarbon Bleed Emission

 Scrubber with Low Restriction,” on May 24, 2005. (Id.). Two of the inventors, Mr. Meiller and

                                                 10
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 12 of 15 PageID #: 22507




 Ms. LaBine, testified that the issued patent describes the Delphi Scrubber that was disclosed in

 the RoI. (D.I. 292-3, Exh. 36 at 16 of 298; D.I. 292-1, Exh. 7 at 109 of 256). The RoI, the

 provisional patent application, and the patent application all show that the Delphi inventors knew

 that the intended purpose of the Delphi Scrubber was to reduce bleed emissions.

        The Delphi inventors also knew that the Delphi Scrubber worked for its intended

 purpose. The RoI states that the Delphi Scrubber with the honeycomb “has much greater bleed

 emissions efficiency” than a scrubber made with other material. (D.I. 292-3, Exh. 38 at 33 of

 298). The RoI also refers to the Delphi Scrubber’s “performance benefits” and its “higher

 scrubbing efficiency.” (Id.).

        The Delphi inventors’ testing results also demonstrate that the inventors appreciated that

 the Delphi Scrubber worked to reduce bleed emissions. The RoI stated that the prototype had

 been “tested on fuel tank systems with results as good as the best performing granular bed

 scrubbers which utilize ten time[s] more carbon and bypass valves.” (Id.). The inclusion of this

 information in the RoI is “recognition and appreciation that the tests were successful.” Estee

 Lauder, 129 F.3d at 594-95. The RoI shows that the Delphi Scrubber “was successfully tested

 and appreciated to work for its intended purpose.” Mycogen Plant Sci., 243 F.3d at 1337.

        The submissions of the RoI, the provisional patent application, and the patent application

 all evidence the “confidence that [the] invention would work for its intended purpose.” Dow

 Chem. Co., 267 F.3d at 1341. The Delphi inventors’ statements about the purpose of the Delphi

 Scrubber, its successful testing, and the RoI and patent applications all establish that there is no

 genuine issue of material fact that the Delphi inventors knew that the Delphi Scrubber worked

 for its intended purpose of reducing bleed emissions.



                                                  11
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 13 of 15 PageID #: 22508




        It is undisputed that the Delphi inventors did not know the IAC of the carbon

 honeycombs. (D.I. 290 at 22; D.I. 309 at 17). However, such knowledge was not necessary for

 the Delphi inventors to appreciate their invention. In Teva Pharmaceuticals, the inventors “did

 not need to appreciate which component was responsible for [the drug’s] stabilization” in order

 to appreciate the invention. Teva Pharm. Indus., 661 F.3d at 1385. Similarly, the Delphi

 inventors did not have to appreciate which characteristic of the honeycomb was responsible for

 reducing bleed emissions in order to appreciate that they created an invention that reduced bleed

 emissions. The fact that the Delphi inventors knew that the Scrubber worked for its intended

 purpose, to reduce bleed emissions, was enough. See id.

        Plaintiffs argue that the Delphi Scrubber, instead of being a prior invention to the

 invention of the ʼ844 patent, was an unrecognized accidental duplication. (D.I. 417 at 58). In the

 case of an unrecognized accidental duplication, “the invention exists but remains unrecognized.”

 Invitrogen Corp. v. Clontech Labs., 429 F.3d 1052, 1064 (Fed. Cir. 2005). An “accidental,

 unappreciated reduction to practice should not constitute a ‘true’ reduction to practice for the

 purposes of determining priority of invention or anticipation” under Section 102(g). Mycogen

 Plant Sci., 243 F.3d at 1336.

        However, the Delphi inventors’ reduction to practice was not accidental or unrecognized.

 The Delphi inventors knew that the purpose of the Delphi Scrubber was to reduce bleed

 emissions and appreciated that it worked for that purpose. (D.I. 292-3, Exh. 38 at 30-31, 33 of

 298). Delphi’s reduction to practice of the Delphi Scrubber was an intentional effort to create a

 prototype that functioned to reduce bleed emissions. (See id.).

        The Federal Circuit has recognized that Dow Chemical, Mycogen Plant Science, and

 Invitrogen are applications of the same rule: “To establish prior invention, the party asserting it

                                                  12
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 14 of 15 PageID #: 22509




 must prove that it appreciated what it had made.” Teva Pharm. Indus., 661 F.3d at 1384. In this

 case, Defendant has shown that there is no genuine issue of material fact that the Delphi

 inventors appreciated that they had made a scrubber that utilized a honeycomb in a canister to

 successfully reduce bleed emissions.

        As the Delphi inventors constructed an embodiment that met all the ʼ844 patent claim

 limitations and they knew that the Delphi Scrubber worked for its intended purpose of reducing

 bleed emissions, they successfully reduced the claims of the ʼ844 patent to practice. This

 reduction to practice occurred on or before January 10, 2000, which is the date of the submitted

 RoI, that describes the purpose and success of the prototype. (D.I. 292-3, Exh. 38 at 34 of 298).

 This date precedes Plaintiffs’ asserted conception date of August 2001. (D.I. 292-1, Exh. 27 at

 237 of 256).

        In proceedings that are now on appeal to the Federal Circuit, the International Trade

 Commission (“ITC”) affirmed an administrative law judge’s initial determination finding the

 ʼ844 patent invalid. (D.I. 292-3, Exh. 47 at 122 of 298). One ground for the invalidity

 determination was that the ʼ844 patent claims were anticipated by Delphi’s prior invention. (Id.).

 The administrative law judge concluded that the Delphi inventors “sufficiently appreciated their

 invention under 102(g)(2),” despite the Delphi inventors not knowing the IAC values. (Id. at 133,

 137 of 298). After an independent review of the relevant law and the facts in the record, this

 Court has reached the same conclusion. The Delphi inventors appreciated their invention and

 reduced the claims of the ʼ844 patent to practice prior to Plaintiffs’ conception.




                                                  13
Case 1:18-cv-01391-RGA Document 419 Filed 11/17/20 Page 15 of 15 PageID #: 22510




                       B. The Delphi Inventors Did Not Abandon, Suppress, or Conceal Their
                       Invention.

          Under Section 102(g), for a prior invention to anticipate a patent, the inventor must not

 abandon, suppress, or conceal it. 35 U.S.C. § 102(g). There is no genuine dispute that the Delphi

 inventors did not abandon, suppress, or conceal their invention. The Delphi inventors filed a RoI

 on January 10, 2000 (D.I. 292-3, Exh. 38 at 34 of 298), a provisional patent application on

 March 29, 2000 (Id., Exh. 41 at 58 of 298), and a patent application on October 26, 2000. (Id.,

 Exh. 42 at 73 of 298). Plaintiff does not contest these facts. In performing these actions, the

 Delphi inventors did not suppress, abandon, or conceal their invention.

    IV.      CONCLUSION

          There is no genuine dispute of material fact that the Delphi Scrubber is a prior invention

 of the ʼ844 patent claims and Delphi reduced them to practice before Plaintiffs. Therefore,

 Defendant is granted summary judgment on its affirmative defense of invalidity based on prior

 invention. As summary judgment is granted on this ground, the Court does not decide the

 parties’ remaining arguments for summary judgment. Plaintiffs’ motion for summary judgment

 is dismissed as moot.




                                                  14
